                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-20665-CIV-KING/SIMONTON

SHAREESE PETERS JACKSON,

       Plaintiff,

v.

MIAMI-DADE COUNTY, et al.,

      Defendants.
_________________________________/

                       REPORT AND RECOMMENDATION ON
               DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT

       Presently pending before this Court is Defendant Miami-Dade County’s Motion to

Dismiss Amended Complaint, ECF No. [3]. The Plaintiff has filed a Response in

Opposition, ECF No. [6], and the Defendant has replied, ECF No. [9]. This motion has

been referred to the undersigned Magistrate Judge by the Honorable James Lawrence

King, United States District Judge, ECF No. [11]. For the reasons stated below, it is

RECOMMENDED that the Motion to Dismiss be GRANTED, and that the Plaintiff be

permitted to file a second amended complaint.

       I.      THE AMENDED COMPLAINT

               A.    The Claims for Relief

       Plaintiff Shareese Peters Jackson has filed a three-count Amended Complaint

against Defendants Miami-Dade County and Mark H. Slimack, a Miami-Dade County

police officer, seeking to recover damages she suffered as the result of the alleged use

of excessive force against her in connection with an unlawful detention and arrest, ECF

[1-1] at ¶3. The Plaintiff alleges that Defendant Slimack “illegally and deliberately used

excessive force and unlawfully arrested Ms. Jackson, in violation of multiple Miami-Dade

County Police Department (“MDPD”) policies and well-established law.” ECF No. [1-1] at
¶ 14. The Complaint seeks relief pursuant to 42 U.S.C. § 1983 against Defendant Slimack

for using unnecessary and excessive force, in violation of the Fourth, Eighth, and

Fourteenth Amendments to the United States Constitution (Count 1); against Miami-Dade

County for having an unofficial policy, practice, procedure and custom of allowing police

officers to use excessive force (Count 2); and against Miami-Dade County for failing to

properly and adequately train Defendant Slimack regarding his propensity to use

excessive force during routine responses to disturbances (Count 3). 1

       The presently pending Motion to Dismiss pertains only to Defendant Miami-Dade

County; Officer Slimack has filed an Answer and there is no contention that the

Complaint fails to state a claim for relief against him.

              B.     The Events That Led to the Plaintiff’s Arrest

       The following facts are taken from the Complaint, and are presumed to be true for

the purpose of evaluating the Motion to Dismiss. According to the Amended Complaint,

the relevant events began on December 31, 2013, when the Plaintiff, her fiancé and her

1
   The Plaintiff asserts in paragraph 61 in the General Allegations section of her
Amended Complaint that she is seeking “to redress the deprivation . . . of those rights,
privileges, and immunities secured to [her] by the Fourteenth Amendment of the United
States Constitution and 42 U.S.C. § 1983, for deprivation of her right to equal protection,
to be free from discrimination on the basis of her gender and race, and for committing
various torts and violations arising under the laws and statutes of the State of Florida.”
ECF No. [1-1]. Her claims in the specific Counts that follow the General Allegations,
however, seek relief only for unlawful arrest and the use of excessive force in violation of
her right to be free from “unreasonable seizures, the right to be free from cruel and
unusual punishment, and the right to due process.” ECF No. [1-1] at ¶ 68 (Count 1); ¶¶
79, 87 (Count 2); ¶ 95 (Count 3). Since the specific counts do not mention equal
protection, gender and race discrimination, or violations of state law, and the general
allegations contain only passing mention of these rights; and neither party has
addressed these assertions in connection with the motion to dismiss, it appears that
those allegations are surplusage and therefore they are not further discussed.

       In addition, the undersigned notes that claims based on the excessive use of force
in connection with an arrest are analyzed under the Fourth Amendment and not the
Fourteenth Amendment (although the Fourth Amendment has been made applicable to
state and local government actors through the Fourteenth Amendment). Graham v.
Connor, 490 U.S. 386, 395 (1989). Finally, the Eighth Amendment’s proscription of cruel
and unusual punishment does not attach until after conviction. Ingraham v. Wright, 430
U.S. 651, 671 n.40 (1977).

                                              2
cousin were at Hunter’s Hurricane Lounge to celebrate the New Year, ECF No. [1-1] at ¶

23. A group of men harassed them and appeared to be trying to start a fight. Thereafter,

Defendant Slimack responded to a call involving an alleged fight at the lounge, ECF No.

[1-1] at ¶¶ 13, 25. Ms. Jackson alleges that she and her companions were standing

outside the lounge waiting for the police to arrive, when Officer Slimack arrived, ECF No.

[1-1] at ¶¶ 25, 26. Plaintiff Jackson requested his help, and told him that she was

recovering from a broken jaw; Defendant Slimack pushed Jackson aside and told her

that he was not there for her, ECF No. [1-1] at ¶¶ 27, 28. Defendant Slimack then went

inside the bar. There was no fight inside the bar, and he then returned outside to speak

to Ms. Jackson, ECF No. [1-1] at ¶ 29. Ms. Jackson refused to speak to him and told him

“that he had behaved like an ‘asshole’ and [she] no longer needed his help, ECF No. [1-1]

at ¶30. Defendant Slimack then grabbed Ms. Jackson by the arm and back of the neck

and slammed her face and upper body against his police car, ECF No. [1-1] at ¶ 31. As he

continued to “smash Ms. Jackson’s face and jaw against his police vehicle, Defendant

Slimack told her that ‘since [she had] called [him] an asshole, [he would] show [her] an

asshole.’ (brackets contained in Complaint),” ECF No. [1-1] at ¶ 32. Defendant then

began to choke Ms. Jackson; when she complained that he was choking her and that he

was supposed to help her, he ordered her to put her hands behind her back and he

handcuffed her, ECF No. [1-1] at ¶¶ 34, 35.

       Defendant Slimack accused Ms. Jackson of being drunk, stating that he could

smell alcohol on her. Ms. Jackson responded that she had not been drinking but was

taking prescription medication because she was recovering from a broken jaw and

surgeries, ECF No. [1-1] at ¶¶ 36, 37. Ms. Jackson requested a breathalyzer test, but

Officer Slimack refused and arrested her for disorderly intoxication, ECF No. [1-1] at ¶¶

38, 39. Ms. Jackson alleges that she did not commit any actions that would be deemed

to incite violence or breach the peace, ECF No. [1-1] at ¶ 40.

                                              3
       Following her arrest, Ms. Jackson was detained in a holding cell for approximately

24 hours, during which time her jaw began to swell and she requested medical

assistance, ECF No. [1-1] at ¶¶ 41-43. She was not provided medical assistance during

this time, but following her release her jaw continued to swell and the pain worsened,

ECF No. [1-1] at ¶ 44. 2 A few days later, she sought medical attention and learned that

her jaw had become infected; subsequently, she was admitted to the hospital where she

remained for a week and was treated for the infection in her jaw, ECF No. [1-1] at ¶¶ 46-

49. Ultimately, the charge of disorderly intoxication was dismissed, ECF No. [1-1] at ¶ 50.

              C.     Allegations Regarding the Liability of Miami-Dade County

       In the General Allegations section of the Complaint, the Plaintiff sets forth various

allegations that apply to all counts, including some allegations relevant to the liability of

Defendant Miami-Dade County. Those allegations are summarized below, followed by

the more detailed allegations that pertain specifically to Counts 2 and 3 of the Complaint

brought against Defendant Miami-Dade County.

       The Plaintiff alleges that Defendant Miami-Dade County is a political subdivision

of the State of Florida that operates and controls MDPD and its police officers, including

Defendant Slimack, ECF No. [1-1] at ¶¶7, 8. The Plaintiff alleges, upon information and

belief, that Defendant Slimack has been employed as a police officer with MDPD since

1998, and during that time, the Internal Affairs Section of MDPD’s Professional

Compliance Bureau had received at least 16 complaints against Defendant Slimack, ECF

No. [1-1] at ¶¶ 17, 18. At least ten of those complaints involved the alleged use of

excessive force, 85% of them came from ethnic minorities and the rest were filed by

women, ECF No. [1-1] at ¶ 19. The Plaintiff alleges that MDPD’s Internal Affairs records

show that Defendant Slimack has been the subject of numerous complaints similar to the


2
  The Complaint does not contend that the failure to provide medical treatment during
her detention constitutes a constitutional violation.

                                              4
complaint of the Plaintiff, ECF No. [1-1] at ¶ 51.

       The MDPD Standard Operating Procedures set forth standards governing the use

of force in Chapter 31, ECF No. [1-1] at ¶ 52. Defendant Slimack failed to comply with

those procedures, which resulted in the Plaintiff’s unlawful arrest and in her suffering

serious injury, ECF No. [1-1] at ¶53. The Plaintiff alleges that Defendant Miami-Dade

County failed to adequately train and educate MDPD police officers, including Defendant

Slimack, in the use of reasonable and proper force, and failed to enforce the MDPD

Procedures, ECF No. [1-1] at ¶ 54. The Plaintiff also alleges that Defendant Miami-Dade

County “failed to conduct any investigation into whether there were policies and training

in place to prevent the incident at issue in the Plaintiff’s Complaint, or whether Defendant

Slimack conducted himself properly and in compliance with the MDPD Procedures,” ECF

No. [1-1] at ¶ 55.

       The Complaint further alleges that Defendant Miami-Dade County, with the

knowledge of its police chief, authorized, tolerated as institutionalized practices, and

ratified its police officers’ misconduct by failing to properly discipline and control its

employees, including Defendant Slimack, who according to public records requests and

his Internal Affairs file, was known to be unnecessarily violent in his treatment of

persons in the community; by failing to establish and administer effective procedures for

dealing with police misconduct complaints; and by systematically responding to such

complaints perfunctorily with denials intended to mislead or appease the public and

without regard to the evidence, ECF No. [1-1] at ¶ 56.

       The Plaintiff also alleges that the abuse suffered by the Plaintiff due to the

excessive and unnecessary force used by Miami-Dade County and its employee,

Defendant Slimack, is part of a larger and historically repetitive pattern of use of

excessive force that amounts to an unofficial custom and/or policy of Miami-Dade

County, which was adopted and approved by its various police chiefs, ECF No. [1-1] at ¶

                                               5
57. The Plaintiff alleges that MDPD has repeatedly been the subject of numerous civilian

complaints of police misconduct and use of excessive force; and, many officers,

including Defendant Slimack, are repeat offenders who are not sufficiently disciplined

and are emboldened to continue the same behavior without fear of repercussions, ECF

No. [1-1] at ¶ 58.

       The Plaintiff alleges that Defendant Miami-Dade County “has historically failed to

discipline or prosecute officers for known incidents of excessive use of force, to

adequately investigate complaints of excessive use of force, and to take corrective

action despite evidence of excessive use of force by MDPD officers,” and that the

Plaintiff’s claim is not an isolated incident, but part of “a pattern and practice of

misconduct . . . accepted and/or condoned by” MDPD and its police chiefs, ECF No. [1-1]

at ¶ 59. The Plaintiff alleges, upon information and belief, that Defendant Slimack “has

been cited or investigated on numerous occasions by the MDPD Internal Affairs Section

for similar misconduct, that Defendant Miami-Dade County had prior notice of Defendant

Slimack’s propensity to use excessive force and/or to abuse his position as a police

officer, but took no meaningful steps to stop his unlawful use of authority,” ECF No. [1-1]

at ¶ 60.

       In her allegations pertaining specifically to Count 2, which is a claim for relief

against Defendant Miami-Dade County based on an unofficial policy, practice, procedure

or custom of excessive force, the Plaintiff makes the following allegations.

       The Plaintiff alleges that Defendant Miami-Dade County had an unofficial policy,

practice or custom of allowing police officers to use excessive force when there was no

imminent threat to the police officers, which was consciously chosen and sanctioned or

was so widespread and longstanding that the Defendant’s policy makers must have

known about it; and, therefore was an unofficial custom, usage and practice with the

force of law, ECF No. [1-1] at ¶ 76. Defendant Miami-Dade County permitted this

                                               6
unofficial policy to continue by failing to investigate and discipline officers like

Defendant Slimack who were the subjects of numerous complaints of excessive use of

force, ECF No. [1-1] at ¶ 78.

       The Plaintiff alleges that the above policy and practice caused the alleged

violations of Plaintiff Jackson’s rights. The Plaintiff provides the following description of

the actions of Miami-Dade County:

                    80.    Defendant MIAMI-DADE COUNTY instituted a
              program that it either knew or should have known would
              amount to excessive force improperly being used on citizens
              by Defendant SLIMACK and other MDPD police officers.

                      81.    This unofficial policy of excessive force
              amounts to a department-wide exhibition of deliberate
              indifference to the constitutional rights of Plaintiff and other
              similarly situated members of the public.

                     82.   By instituting this grossly unconstitutional
              unofficial policy, practice, procedure, and/or custom,
              Defendant MIAMI-DADE COUNTY exhibited a willful, wanton
              and callous disregard for the constitutional rights of Ms.
              JACKSON.

                     83. Defendant MIAMI-DADE COUNTY implemented
              and controlled this unofficial policy, practice, procedure
              and/or custom and encouraged its officers to utilize this
              unofficial policy that it knew would improperly and
              unconstitutionally result in serious injury to individuals in the
              community.

                     84. Defendant MIAMI-DADE COUNTY had direct and
              actual, or at least constructive, knowledge of the
              constitutional violations that were occurring under its policy
              of excessive force, as Defendant SLIMACK has been involved
              in numerous situations where complaints of Defendant
              SLIMACK’S excessive use of force have been reported to the
              MIAMI-DADE POLICE DEPARTMENT and its Internal Affairs
              Section.

                     85. The moving force behind Ms. JACKSON’s injuries
              was MIAMI-DADE COUNTY’s deliberate indifference to her
              constitutional rights. MIAMI-DADE COUNTY ignored the
              constitutional rights of members of the public who were
              consistently being subjected to Defendant SLIMACK’s
              unlawful conduct.


                                               7
       In Count 3 of the Complaint, the Plaintiff seeks relief based upon the Defendant

Miami-Dade County’s failure to train Defendant Slimack “regarding his propensity to use

excessive force during routine responses to disturbances, ECF No. [1-1] at ¶ 90. The

Plaintiff alleges that the need for such training was obvious to Defendant Miami-Dade

County, including its final policymakers, “as such conduct deals with a clear

constitutional duty that is certain to arise in situations that police officers, including

Defendant SLIMACK, face on a regular basis,” and that the failure to train caused

Defendant Slimack to use excessive force and unlawfully arrest the Plaintiff, ECF No. [1-

1] at ¶¶ 91, 94. The Plaintiff further alleges that, based upon the number of prior

excessive force claims against MDPD police officers and the complaints against

Defendant Slimack, Defendant Miami-Dade County knew or should have known that there

was a need to train and supervise Defendant Slimack, ECF No. [1-1] at ¶ 96.

       II.    THE MOTION TO DISMISS

       Defendant Miami-Dade County contends, based on the law established in Monell

v. New York City Dep’t of Social Servs., 436 U.S. 658 (1978), and its progeny, that the

Complaint fails to contain sufficient facts to establish a plausible claim that the County is

liable for the Plaintiff’s alleged injuries, ECF No. [3]. In this regard, the County makes the

following five arguments, which are addressed in more detail in the body of this Report

and Recommendation:

              A. The County cannot be held vicariously liable for the actions of Officer

Slimack.

              B. The Plaintiff failed to properly allege either an official or unofficial

County custom or practice of using excessive force.

              C. The Plaintiff has failed to allege sufficient facts to support a claim

based on the failure to train Officer Slimack.

              D. The Plaintiff has failed to allege sufficient facts to support a claim based

                                                 8
upon the County’s alleged failure to investigate into whether there were policies and

training in place to prevent the incident, or whether Officer Slimack conducted himself in

compliance with MDPD procedures.

              E. The Plaintiff has failed to allege sufficient facts to demonstrate that any

unconstitutional policy was the cause of the Plaintiff’s injuries.

       In response, the Plaintiff concedes that the County cannot be held vicariously

liable for the acts of its officers, and states that she has not sought to predicate liability

based on vicarious liability, ECF No. [6] at 8. Therefore, this contention will not be

further addressed in this Report and Recommendation.

       With respect to the other bases asserted in the Motion to Dismiss, the Plaintiff

contends that she has properly alleged facts necessary to establish a widespread pattern

of unconstitutional activity, that this activity was the cause of the violation of her

constitutional rights based upon allegations that the Defendant, including the Chief of

Police, failed to properly investigate grievances against Officer Slimack, ECF No. [6] at 3-

5. The Plaintiff also asserts that she has properly alleged facts to support her claim that

the Defendant’s failure to train its officers on the use of excessive force despite

awareness of “a troubling pattern of injuries and deaths resulting from the use of

unconstitutional excessive force by MDPD officers, caused her injuries,” ECF No. [6] at 6-

8. To support this claim, the Plaintiff has attached copies of documents concerning the

County’s failure to re-establish an independent review panel with respect to the actions

of MDPD officers, ECF No. [6] at 7-8, and attached exhibits A and B.

       In its Reply, the County reiterates its position that the Plaintiff has not set forth

any facts to support a widespread practice of constitutional violations, or to establish

that her injuries were caused by an unconstitutional policy or practice, ECF No. [9] at 2-4,

6-7. In addition, the County objects to the Plaintiff’s use of allegations regarding the

failure to re-establish an independent review panel and the attached exhibits since those

                                               9
allegations were not contained in the Complaint, ECF No. [9] at 4-5. On the merits, the

County claims that any amendment to add these allegations would be futile, ECF No. [9]

at 5-6.

          III.   LEGAL ANALYSIS

                 A.     Framework for Analysis

                        1. Standards Governing Motions to Dismiss

          In order to state a claim for relief, Federal Rule of Civil Procedure Rule 8(a)

requires only “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss, the Court

must accept all of the plaintiff's allegations as true. Hishon v. King & Spalding, 467 U.S.

69, 73 (1984). However, the Court need not accept legal conclusions as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). In determining whether to grant a motion to dismiss, the

court may only consider the complaint, documents attached to the complaint as exhibits

or incorporated by reference, and matters about which a court may take judicial notice.

LaGrasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

           In Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562-63 (2007), the Supreme Court

clarified the pleading standard for the evaluation of motions to dismiss, rejecting the

previous standard established by Conley v. Gibson, 355 U.S. 4, 45-46 (1957), under which

a motion to dismiss would be granted “unless it appears beyond doubt that the plaintiff

can prove no set of facts in support his claim which would entitle him to relief.” 3 In

Twombly, the Court explained: “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a plaintiff's obligation to provide the

‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a


3
   Cases that relied upon the broad language of Conley to deny motions to dismiss are
therefore of limited value. In fact, if this case were being decided under the Conley
standard, it is likely that the undersigned would recommend denial of the Motion to
Dismiss.

                                                10
formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citations omitted). “Factual allegations must be

enough to raise a right to relief above the speculative level.” Id. The Court emphasized

these requirements two years later, explaining: “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

       An examination of the facts of Iqbal illustrates the type of allegations that are

considered too conclusory to support a claim for relief. Iqbal involved a Bivens4

Complaint brought by a Pakistani Muslim who was detained following the September 11,

2001, terrorist attacks, which alleged that the Attorney General and FBI Director had

violated the plaintiff’s civil rights by adopting an unconstitutional policy that subjected

him to harsh conditions of confinement based on his race, religion or national origin.

The Iqbal Court stated that the Complaint contained the following allegations:

               “[T]he [FBI], under the direction of Defendant MUELLER,
               arrested and detained thousands of Arab Muslim men ... as
               part of its investigation of the events of September 11.” It
               further alleges that “[t]he policy of holding post– September–
               11th detainees in highly restrictive conditions of confinement
               until they were ‘cleared’ by the FBI was approved by
               Defendants ASHCROFT and MUELLER in discussions in the
               weeks after September 11, 2001.” Lastly, the complaint posits
               that petitioners “each knew of, condoned, and willfully and
               maliciously agreed to subject” respondent to harsh
               conditions of confinement “as a matter of policy, solely on
               account of [his] religion, race, and/or national origin and for
               no legitimate penological interest.” The pleading names
               Ashcroft as the “principal architect” of the policy, and
               identifies Mueller as “instrumental in [its] adoption,
               promulgation, and implementation.”

4
  Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971) established that
U.S. government officials could be sued for violations of constitutional rights, and is the
federal analog to suits brought against state officials under 42 U.S.C. § 1983. Iqbal, 556
U.S. at 675.

                                               11
556 U.S. at 669 (Internal citations to paragraphs of the Complaint omitted).

         In determining that the allegations were insufficient to establish a plausible

claim for relief, the Court began its analysis by identifying the allegations of the

Complaint that were not entitled to the assumption of truth because they were

conclusions, or bare assertions, that were merely recitations of the elements of the

cause of action. The Court therefore disregarded allegations that the defendants “knew

of, condoned, and willfully and maliciously agreed to subject [the plaintiff] to harsh

conditions of confinement as a matter of policy, solely on account of his religion, race

and/or national origin and for no legitimate penological interest;” that defendant Ashcroft

“was the principal architect of this invidious policy;” and, “that Mueller was instrumental

in adopting and executing it.” 556 U.S. at 680-81. The Court then turned to the second

step of the analysis, which was to examine whether the factual allegations that remained

were sufficient to establish a plausible claim for relief; and, the Court determined they

were insufficient.

       Thus, in the case at bar, the Court must examine the factual allegations of the

Complaint and the elements of the claims for relief to determine whether the Plaintiff has

established a plausible claim for municipal liability under 42 U.S.C. § 1983. There is no

heightened pleading requirement for § 1983 claims, Leatherman v. Tarrant Cty. Narcotics

Intelligence and Coordination Unit, 507 U.S. 163 (1993), but following Twombly and Iqbal,

it is not sufficient to merely allege the elements of the claims for relief without providing

sufficient factual detail to establish the reasonable plausibility of the claim.

                      2. Standards Governing Municipal Liability under § 1983

       Title 42, United States Code, Section 1983 provides, in pertinent part, “Every

person who, under color of [law], subjects, or causes to be subjected, any . . . other

person . . . to the deprivation of any rights, privileges, or immunities secured by the


                                              12
Constitution and laws, shall be liable to the party injured.” In Monell v. Dep’t of Soc.

Serv., 436 U.S. 658 (1978), the Supreme Court held that a municipality qualified as a

“person” within the meaning of this statute, and set forth the elements that must be

proven to establish municipal liability. The Court held that a municipality may not be

held vicariously liable for the acts of its employees, but can be held liable only where an

official policy or custom directly caused the constitutional violation; i.e., was the

“moving force” behind the injuries. An official policy or custom can either be a rule or

regulation formally adopted by the governmental entity; a policy statement or decision

made by the governmental agency’s policy maker; or a practice or course of conduct that

is so widespread that it has acquired the force of law even if it has not been formally

adopted. In addition, an official policy or custom may be found if there is proof that there

was a practice that was so persistent, widespread or repetitious that the government

entity’s policy-maker either knew of it or should have known of it. AFL-CIO V. City of

Miami, 637 F.3d 1178, 1187 (11th Cir. 2011).

       A municipality can also be held liable when its employees cause a constitutional

injury as a result of the municipality’s failure to adequately train or supervise them.

However, “the inadequacy of police training may serve as the basis for § 1983 liability

only where the failure to train amounts to deliberate indifference to the rights of persons

with whom the police come into contact.” City of Canton v. Harris, 489 U.S. 378, 388

(1989); accord Connick v. Thompson, 563 U.S. 51, 61-62 (2011). Deliberate indifference is

established “when city policymakers are on actual or constructive notice that a particular

omission in their training program causes city employees to violate citizens’

constitutional rights” and “the policymakers choose to retain that program.” Connick,

563 U.S. at 61. Liability based on a failure to train attaches only when the deficiency in

training actually caused the constitutional violation. City of Canton, 489 U.S. at 391.



                                               13
              B.     Application of the Law to the Case at Bar

                     1. Excessive Force Claim

       The Defendant County initially contends that the Plaintiff has failed to allege

sufficient facts to support either an official or unofficial County custom or practice of

using excessive force, ECF No. [3] at 5-10. Specifically, the County argues that although

the Plaintiff alleges that the County “had an unofficial policy, practice/ procedure and/or

custom of allowing police officers to use excessive force with there being no imminent

threat to the police officers,” and that the County “permitted this unofficial policy and

practice to continue by failing to investigate and discipline officers, such as Defendant

Slimack,” and “failed to properly and adequately train Defendant Slimack regarding his

propensity to use excessive force during routine responses to disturbances,” these are

vague and conclusory allegations that are insufficient to allege a widespread practice

that would constitute the required unofficial policy of the County. The Defendant

contends that the Plaintiff has failed to include factual allegations that would support a

plausible claim for relief since the only factual detail provided concerns the single

incident that forms the basis for the Complaint. To support this contention, the

Defendant cites numerous cases where Complaints with only vague and conclusory

allegations were dismissed based on an insufficient factual predicate to support the

existence of an unofficial policy or custom.

       In addition, the Defendant asserts that the contention that the County is liable

based on its failure to investigate grievances filed against Officer Slimack is also

insufficient since there is no allegation that these grievances involved constitutional

violations as opposed to unsustained accusations of excessive force. The Defendant

contends that the existence of mere accusations is insufficient to establish an unofficial

practice or custom of permitting or encouraging the use of excessive force.

       Finally, with respect to the allegations that the alleged constitutional violations

                                               14
were adopted by the police chiefs, the Defendant argues that this is not sufficient to

establish liability since the final policymaking authority for the County rests with the

Mayor and the Board of County Commissioners, not the police chiefs.

       In sum, the Defendant County contends that the Plaintiff has failed to allege

sufficient facts to plausibly establish that the County has a widespread pattern of

condoning excessive force, and therefore the claims against the County must be

dismissed.

       In response, relying on Depew v. City of St. Marys, 787 F.2d 1496, 1499 (11th Cir.

1986) and Rivas v. Figueroa, No. 11-23195-CIV, 2012 WL 1378161 at *3 (S.D. Fla. April 20,

2012), the Plaintiff argues that a Complaint is legally sufficient if it alleges repeated

incidents involving the use of excessive force in violation of the rules and regulations for

the operation of the police department that are known to the municipality, and the

municipality fails to rectify the situation. Thus, the Plaintiff contends that the allegations

regarding the existence of 16 complaints filed against Officer Slimack, ten of which

involved allegations of unconstitutional excessive force, is sufficient to establish a

widespread pattern of unconstitutional activity. The Plaintiff also states that the

Defendant had ample time to review these complaints and either punish, reprimand or

attempt to rehabilitate Officer Slimack, but has remained deliberately indifferent to the

use of unconstitutional excessive force.

       In Depew v. City of St. Mary’s, 787 F.2d 1496, 1499 (11th Cir. 1986), the Eleventh

Circuit explained the standards for determining the sufficiency of the evidence to

support municipal liability:

              Section 1983 provides a fault-based analysis for imposing
              municipal liability; therefore, plaintiffs must establish that the
              city was the person who caused them to be subjected to their
              deprivation. To establish a policy or custom, it is generally
              necessary to show a persistent and wide-spread practice.
              Moreover, actual or constructive knowledge of such customs
              must be attributed to the governing body of the municipality.

                                              15
              Normally random acts or isolated incidents are insufficient to
              establish a custom or policy. Bennett v. City of Slidell, 728
              F.2d 762, on rehearing, 735 F.2d 861 (5th Cir. 1984) (en banc).
              However, the custom need not receive formal approval.
              Monell, 436 U.S. at 691.

              In this case, while the city provided rules and regulations for
              the operation of its police department, these rules were
              violated on numerous occasions. The city, however, failed to
              rectify the situation. The evidence revealed several incidents
              involving the use of unreasonable and excessive force by
              police officers. Therefore, the city had knowledge of improper
              police conduct, but failed to take proper remedial action. The
              continued failure of the city to prevent known constitutional
              violations by its police force is precisely the type of informal
              policy or custom that is actionable under section 1983.

       Numerous cases have considered whether complaints allege sufficient facts to

establish a plausible claim for relief under this standard. Most recently, for example, in

McCants v. City of Mobile, No. 17-14834, 2018 WL 4672875 (11th Cir. Sept. 27, 2018), the

Eleventh Circuit held that allegations were insufficient to support a claim for relief

against the City of Mobile since they were too conclusory and not supported by sufficient

factual detail. The Complaint alleged that the police officer responding to the scene of an

accident screamed at and hit one plaintiff who was a witness to the accident, that the

officer had a history of anger problems, had filed a false police report regarding the

accident, and that Internal Affairs had refused the request to investigate the officer. The

Complaint also alleged that the City “developed and maintained policies, procedures,

and customs that exhibited deliberate indifference to their constitutional rights.” The

Eleventh Circuit affirmed dismissal of the Complaint, holding that the allegations failed to

contain sufficient facts to raise the right to relief above a speculative level. See also

Marantes v. Miami-Dade County, No. 15-13333, 649 F. App’x 665 (11th Cir. April 28, 2016)

(concluding that district court correctly dismissed Monell claim where complaint only

alleged two incidents of excessive force and thus failed to show that the county had a

“longstanding and widespread practice” of engaging in excessive force).


                                              16
        Numerous other cases similarly have held that general allegations of widespread

misconduct, in the absence of allegations of specific instances, are insufficient to

establish the existence of a custom or policy and thus do not state a plausible claim for

relief. See, e.g., Gaviria v. Guerra, No. 17-23490-CIV-ALTONAGA, 2018 WL 1876124 (S.D.

Fla. Apr. 19, 2018); Lordeus v. Miami-Dade County, 263 F. Supp. 3d 1307 (S.D. Fla. 2017);

Mighty v. Miami-Dade County, No. 14-23285-CIV, 2015 WL 5031571 (S.D. Fla. Jun. 9, 2015)

(collecting cases), report and recommendation adopted (S.D. Fla. Aug. 25, 2015).

        Although the factual allegations of the Complaint concerning the incident at issue

are quite detailed and clearly sufficient to state a claim for the unconstitutional use of

force by Officer Slimack, they fall short of what is needed to establish a plausible claim

for relief against the County. Although the Plaintiff asserts that information regarding

prior incidents of excessive force used by Officer Slimack has been obtained through

public records requests and review of internal affairs files, no facts regarding such

incidents, such as a description of the excessive force complaints, or disposition of the

complaint has been included. In this regard, cases decided after Twombly and Iqbal

which have upheld the sufficiency of Complaints involving similar municipality liability

claims have included that type of information. For example, in Rivas, a review of the

underlying Complaint 5 reflects that it specifically listed and described sixteen analogous

incidents of alleged constitutional violations by City of Miami Beach police officers

where the officers had not faced repercussions. This was sufficient to allege a plausible

claim that the City of Miami Beach had a custom of permitting the unconstitutional use of

excessive of force, and therefore the motion to dismiss the complaint was denied.

Similarly, in Vasquez v. City of Miami Beach, 895 F. Supp. 2d 1275 (S.D. Fla. 2012), the

Complaint was sufficient where it alleged and provided the details for 38 similar incidents

of excessive force allegedly committed without repercussions. Accord Frazier v. Sheriff

5
    Rivas v. Figueroa, No. 11-23195-CIV-SCOLA, ECF No. [22] (S.D. Fla. Nov. 7, 2011).

                                             17
Scott Israel, No. 18-cv-61418-BLOOM, 2018 WL 599622 (S.D. Fla. Sept. 25, 2018)

(complaint sufficient where it contained allegations setting forth details of eight past

incidents of excessive force and the failure to properly investigate them, which were

assumed to be true for purposes of a motion dismiss); Destra v. Demings, No. 6:15-

cv1143-Orl-31TBS, 2016 WL8939119, *3 (M.D. Fla. Feb. 8, 2016) (finding complaint

sufficient where plaintiff alleged that officer involved in incident was the subject of 44

prior complaints, 29 of which were “misuse of force” or excessive force, alleged that 13

of the 29 complaints were closed within 24 hours of filing, and that the officer was only

reprimanded for one of the complaints).

       Thus, although it is a close case, in the case at bar, a review of the allegations set

forth above concerning the existence of a policy or practice of permitting the use of

excessive force reveals that they are the same type of conclusory allegations that were

found insufficient in Iqbal, AFL-CIO, McCants, Gaviria, and Lordeus. 6 Although the

Plaintiff alleges generally that Defendant Slimack, who has been an officer for twenty

years, has been the subject of sixteen past complaints, at least ten of which involve the

excessive use of force, the Complaint provides no factual information regarding those

complaints, and thus this allegation is also insufficient to support a plausible claim for

relief. 7 In sum, to establish the custom and policy of excessive force necessary to

proceed against the County, the Plaintiff must include at least some factual detail

sufficient to establish the plausibility of the conclusory allegations of the alleged

6
  The undersigned recognizes that the allegations in those cases were, perhaps, even
more conclusory than the allegations in the case at bar. The allegations in this case,
although they include a specific number of excessive force claims, remain insufficiently
detailed.
7
  For example, it does not allege the recency of any of the ten past complaints of
excessive force, which may be significant given the twenty-year time span of Officer
Slimack’s employment, or provide any details to show that the other excessive force
claims were sufficiently similar. If the Plaintiff does not presently possess that
information, she will be able to obtain it during the course of discovery in connection
with the pending claim against Officer Slimack.

                                             18
unconstitutional policy. Therefore, the undersigned recommends that Count I be

dismissed with leave to amend.

                      2. Failure to Train and Supervise Claim

       For essentially the same reasons that the Plaintiff has failed to state an excessive

force claim against the County, she has also failed to state a claim based on the

Defendant’s failure to train and supervise Defendant Slimack. As stated above, in order

to establish the County’s liability based upon a failure to train and supervise its officers,

including Officer Slimack, the Plaintiff is required to allege facts sufficient to plausibly

support the general and conclusory allegations that the widespread use of excessive

force put the County on notice that there was a need to provide training and supervision,

and facts to support the conclusion that the County deliberately chose not to do so. The

Complaint contains only conclusory allegations that, based on unspecified complaints

about Officer Slimack and unspecified widespread complaints of excessive force, the

County knew of the need for training and supervision, and deliberately failed to provide

it. These barebones allegations are not sufficient, and there must be sufficient factual

detail to permit the Court to find that the Plaintiff’s claims are plausible. In an effort to

remedy this pleading deficiency, in her Response, the Plaintiff points to facts regarding

the County’s failure, in February 2018, to reconvene an independent review panel in

response to complaints regarding “accounts of public mistrust, corruption, and the use

of unconstitutional excessive and deadly force.” ECF No. [6] at 7. A copy of the

resolution and related documents was attached to the Response. The Complaint,

however, does not include any allegations regarding the independent review panel, and it

is unclear how the failure to take action in 2018 is causally related to events that

occurred on December 31, 2013, and January 1, 2014. The Court is restricted to the

allegations in the Complaint in ruling on a motion to dismiss, but even assuming that the

Court could take judicial notice of the documents, as argued by the Defendant, the

                                               19
documents attached to the Plaintiff’s Response do not reflect that the County was aware

of a specific problem involving excessive force that was the product of deficient training,

ECF No. [9] at 6. There are no specific instances of excessive force, or training needs,

contained in the documents.

       Therefore, the undersigned recommends that Count 3 of the Complaint be

dismissed. Since it is not clear that an amendment would be futile, the undersigned

recommends that the dismissal be without prejudice.

       IV.    CONCLUSION

       Based on the foregoing analysis, it is hereby

       RECOMMENDED that the Motion to Dismiss be GRANTED, without prejudice,

and that Plaintiff be given leave to file a Second Amended Complaint.

       The parties will have fourteen days from the date of this Report and

Recommendation to file written objections for consideration by the United States District

Judge to whom this case is assigned. Any request for an extension of this deadline must

be made within seven calendar days from the date of this Report and Recommendation.

Pursuant to Eleventh Circuit Rule 3-1, and accompanying Internal Operating Procedure 3,

the parties are hereby notified that failure to object in accordance with 28 U.S.C. §

636(b)(1) waives the right to challenge on appeal the district court’s order based on

unobjected-to factual and legal conclusions.

       DONE AND SUBMITTED in chambers in Miami, Florida, on this 5th day of

November, 2018.

                                          ________________________________________
                                          ANDREA M. SIMONTON
                                          CHIEF UNITED STATES MAGISTRATE JUDGE

Copies furnished via CM/ECF to:
The Honorable James Lawrence King, United States District Judge
All counsel of record


                                             20
